Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449 (12/08/2020).
	The numerous references and materials listed on the submitted 11 sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
	Such an example are at least the first three documents (Favor, Norton, Schaefer) appear to be completely unrelated to the current invention.
	Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) of prior art that are "material," applicants should make that reference known to the examiner.
	It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In 
Allowable Subject Matter
Claims are allowed for reasons indicated in the prior office action. Applicant has filed a Terminal Disclaimer to overcome prior double patenting issues.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883